Exhibit 4.2 biolargo, inc. INVESTORS’ RIGHTS AGREEMENT THIS BIOLARGO, INC. INVESTORS’ RIGHTS AGREEMENT (this “ Agreement ”), is made as of the 30th day of December, 2015, by and among BioLargo, Inc., a Delaware corporation (the “ Company ”), Jack B. Strommen (“ Strommen ”), and Sanatio Capital, LLC, a Minnesota limited liability company (“ Sanatio ”) (each of Strommen and Sanatio may be referred to in this Agreement as an “ Investor ”). RECITALS WHEREAS , the Company is the majority shareholder of Clyra Medical Technologies, Inc., a California corporation (“ Clyra ”); WHEREAS , the Company and Clyra are parties to that certain License Agreement dated December 17, 2012, as amended, pursuant to which Clyra obtained certain rights to commercialize technologies owned by the Company in exchange for royalties and other payments to the Company (the “ License Agreement ”); WHEREAS , Strommen previously purchased $1,000,000 of the Company’s units of convertible notes and warrants to purchase shares of the Company’s common stock pursuant to the Company’s private placement memorandum dated January 15, 2015 (the “2015 Private Placement); WHEREAS , Clyra and Sanatio (an affiliate of Strommen) are parties to the Stock Purchase Agreement of even date herewith whereby Sanatio will purchase $750,000 of shares of Clyra’s Series A Preferred Shares, which investment proceeds will be used by Clyra to fund research and regulatory approval of products to be commercialized under the License Agreement (the “ Purchase Agreement ”); and WHEREAS , in order to induce Sanatio to enter into the Purchase Agreement and to invest funds in Clyra pursuant to the Purchase Agreement, the Investors and the Company hereby agree that this Agreement shall govern the rights of the Investors to cause the Company to register shares of Common Stock owned by or issuable to the Investors and such other rights set forth in this Agreement. NOW, THEREFORE , the parties hereby agree as follows: 1.
